Case 1:19-cv-07424-GBD Document16 Filed 01/07/20 Page 1 of 1

Joseph H. Mizrahi — Attorney
300 Cadman Plaza W, 12th Floor
Brooklyn, NY 11201

P: 929-575-4175 | F: 929-575-4195
E: joseph@cml legal | W: cml legal

 

January 7, 2020

 

VIA ECF

Honorable Judge Daniels SO ORDERED:

United States District Court pe A
Southern District of New York AME, & Dork
500 Pearl Street George B/ Daniels, U.S.D.J.

New York, New York 10007 JAN oye
Dated: Vo 220

 

Re: Diaz v. Zazzle Inc.; Case No. 1:19-cv-07424-GBD
To the Honorable Judge Daniels,

The undersigned represents Plaintiff Edwin Diaz (hereinafter “Plaintiff’) in this matter,
which involves claims asserted under Title IIT of the ADA, 42 U.S.C. § 12181.

The initial conference for this matter is set for January 14, 2020 at 9:30 a.m. It is now January
7, 2020, and the parties have reached an agreement in principle to resolve this matter. Accordingly,
the parties request that the initial conference be adjourned sine die to give the parties time to finalize

their agreement and thereafter file a Stipulation of Dismissal.

Thank you for the time and consideration of the above request.

Respectfully submitted,

[S] Joseph H. Miziahi
Joseph H. Mizrahi, Esq.

Ce: — All Counsel of Record (Via ECF)

 

 

 

 
